EHRLICH, Justice.
Petitioner seeks review of a denial of habeas corpus. Summerville v. State, 408 So.2d 836 (Fla. 4th DCA 1982). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution, based on conflict between the First District Court of Appeal, Carson v. Bishop, 378 So.2d 882 (Fla. 1st DCA 1979), and the Fourth Dis*1073trict, State v. Sylvester, 401 So.2d 1123 (Fla. 4th DCA 1981).
This case presents us with the same issue as Miller v. Toles, 442 So.2d 177 (Fla.1983), which issued today. For the reasons set forth in Miller, we grant the writ of habeas corpus and quash the opinion of the court below.
It is so ordered.
ADKINS, BOYD, OVERTON and SHAW, JJ., concur.
ALDERMAN, C.J., dissents with an opinion, in which McDONALD, J., concurs.